


Exhibit 10.18

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into effective
the 7th day of February, 2011 (the “Effective Date”) by and between United
Online, Inc., a Delaware corporation (the “Company”), with principal corporate
offices at 21301 Burbank Boulevard, Woodland Hills, California 91367, and Paul
E. Jordan, whose address is 21301 Burbank Boulevard, Woodland Hills, California
91367 (“Employee”).

 

WHEREAS, effective as of the date hereof, Employee and the Company desire to
enter into a new employment agreement.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Term; Position.

 

(a)                                  The original term of this Agreement will
commence on the Effective Date and extend through February 15, 2014, unless this
Agreement is earlier terminated as provided herein (the “Term”).

 

(b)                                  Employee will continue to serve as
Executive Vice President and Chief Personnel Officer of the Company and report
to the Chief Executive Officer of the Company.  Employee agrees to devote
Employee’s full-time attention, skill and efforts to the performance of
Employee’s duties for the Company.

 

2.                                       Salary and Benefits.

 

(a)                                  Employee will be paid a salary at
Employee’s current annualized rate of $320,000, payable in successive bi-weekly
or other installments in accordance with the Company’s standard payroll
practices for salaried employees. Employee’s rate of salary will be subject to
such increases as may be determined from time to time by the Company’s Board of
Directors.  As used in this Agreement, the term “Board of Directors” shall refer
to the Company’s Board of Directors or other governing body or committee to
which the authority of the Board of Directors with respect to executive
compensation matters has been delegated, including (without limitation) the
Compensation Committee of the Board of Directors.

 

(b)                                  Employee will be eligible to participate in
each of the Company’s employee benefit plans that is made generally available
either to the Company’s employees or to the Company’s senior executives and for
which Employee satisfies the applicable eligibility requirements.  Employee will
be entitled to a minimum of four (4) weeks of paid vacation each year or such
greater amount as determined in accordance with the Company’s standard vacation
policy.

 

(c)                                  The Company will promptly reimburse
Employee for all reasonable and necessary business expenses Employee incurs in
connection with the business of the Company and the performance of Employee’s
duties hereunder upon Employee’s submission of reasonable and timely
documentation of those expenses.  In no event shall any expense be reimbursed
later than the end of the calendar year following the calendar year in which
that expense is incurred, and the amounts reimbursed in any one calendar year
shall not affect the amounts reimbursable in any other calendar year. 
Employee’s right to receive such reimbursements may not be exchanged or
liquidated for any other benefit.

 

--------------------------------------------------------------------------------


 

3.                                       Bonus.  For each fiscal year of the
Company during the Term of this Agreement, Employee will be eligible to
participate in a bonus program with a target bonus set by the Board of Directors
in an amount of up to 100% of Employee’s annual rate of base salary.  The
performance criteria for purposes of determining Employee’s actual bonus for
each fiscal year will be established by the Board of Directors, and Employee’s
annual bonus for one or more of those fiscal years may be increased to include
any additional amounts approved by the Board of Directors.  Except as otherwise
determined by the Board of Directors or set forth herein, Employee will not be
entitled to a bonus payment for any fiscal year unless Employee is employed by,
and in good standing with, the Company at the time such bonus payment is paid. 
Employee’s bonus payment for each fiscal year shall in no event be paid later
than the 15th day of the third month following the end of the Company’s fiscal
year for which such bonus is earned.

 

4.                                       Restricted Stock Units and Other Equity
Awards.

 

(a)                                  If Employee’s employment is terminated by
the Company “without cause” or by Employee for “good reason” (as each term is
defined below) during the Term, then upon Employee’s satisfaction of the Release
Condition set forth in Section 7(b) below, any and all equity awards Employee
holds on the date of such termination (other than any equity award granted after
the Effective Date that expressly provides to the contrary) will vest on an
accelerated basis as to that number of additional shares in which Employee would
have otherwise been vested at the time of such termination had Employee
completed an additional twelve (12) months of employment with the Company and
had each applicable equity award been structured so as to vest in successive
equal monthly installments over the vesting schedule for that award.  In no
event will the number of additional shares which vest on such an accelerated
basis with respect to any particular equity award exceed the number of shares
unvested under that award immediately prior to the date of such termination. 
Except as otherwise expressly provided in the agreement evidencing a particular
restricted stock unit or other equity award or to the extent another issuance
date may be required to comply with any applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), the shares of the
Company’s common stock underlying the equity awards that vest on an accelerated
basis in accordance with this Section 4(a) will be issued to Employee within the
sixty (60)-day period following the date of Employee’s “separation from service”
(as defined below) as a result of Employee’s termination “without cause” (as
defined below) or Employee’s resignation for “good reason” (as defined below),
provided the Release required of Employee pursuant to Section 7(b) has become
effective and enforceable in accordance with its terms following the expiration
of the applicable revocation period in effect for that Release.  However, should
such sixty (60)-day period span two taxable years, the issuance shall be
effected during the portion of that period that occurs in the second taxable
year.

 

(b)                                  If Employee’s employment is terminated by
the Company “without cause” or by Employee for “good reason” (as each term is
defined below) at any time during the Term and within the period commencing with
the Company’s execution of a definitive agreement for a Change in Control (as
defined below) and ending with the earlier of (i) the termination of that
agreement without the consummation of such Change in Control or (ii) the
expiration of the twenty-four (24)-month period measured from the date such
Change in Control occurs, then upon Employee’s satisfaction of the Release
Condition set forth in Section 7(b) below, any and all equity awards Employee
holds on the date of such termination will fully vest on an accelerated basis
with respect to all non-vested shares of the Company’s common stock at the time
subject to those awards, except to the extent otherwise provided in the equity
award agreement for any equity award granted after the Effective Date of this
Agreement.  Except as otherwise expressly provided in the agreement evidencing a
particular restricted stock unit or other equity award or to the extent another
issuance date may be required in order to comply with any applicable
requirements of Section 409A of the Code, the shares of the Company’s common
stock (or any replacement securities) underlying the equity awards that fully
vest on an accelerated basis in accordance with this Section 4(b), or the
proceeds of any cash retention program established in replacement of those

 

2

--------------------------------------------------------------------------------


 

shares pursuant to the terms of the applicable award agreement, will be issued
or distributed to Employee within the sixty (60)-day period following the date
of Employee’s “separation from service” (as defined below) as a result of
Employee’s termination “without cause” (as defined below) or Employee’s
resignation for “good reason” (as defined below), provided the Release required
of Employee pursuant to Section 7(b) has become effective and enforceable in
accordance with its terms following the expiration of the applicable revocation
period in effect for that Release.  However, should such sixty (60)-day period
span two taxable years, the issuance shall be effected during the portion of
that period that occurs in the second taxable year.

 

(c)                                  Upon Employee’s “separation from service”
(as defined below) as a result of Employee’s death or Disability (as defined
below), any and all equity awards Employee holds on the date of such separation
from service will vest on an accelerated basis as to that number of additional
shares in which Employee would have otherwise been vested on the date of such
separation from service had Employee completed an additional twelve (12) months
of employment with the Company and had each applicable equity award been
structured so as to vest in successive equal monthly installments over the
vesting schedule for that award.  Except as otherwise expressly provided in the
agreement evidencing a particular restricted stock unit or other equity award or
to the extent another issuance date may be required in order to comply with any
applicable requirements of Section 409A of the Code, the shares of the Company’s
common stock underlying the equity awards that vest on an accelerated basis in
accordance with this Section 4(c) will be issued on the date of such separation
from service or as soon as administratively practicable thereafter, but in no
event later than the later of (i) the end of the calendar year in which such
separation from service occurs or (ii) the 15th day of the third calendar month
following the date of such separation from service. For purposes of this
Agreement, “Disability” means Employee’s inability to engage in any substantial
activity necessary to perform Employee’s duties and responsibilities hereunder
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted, or can be expected to last,
for a continuous period of not less than twelve (12) months.

 

(d)                                  The vesting acceleration provisions of this
Section 4 and Section 7 will apply to all outstanding equity awards held by
Employee on the Effective Date, whether or not the agreements evidencing those
awards provide for such acceleration, and those agreements, to the extent they
provide for a lesser amount of acceleration, are hereby amended to incorporate
the acceleration provisions of Section 4 and Section 7 of this Agreement for the
period this Agreement remains in effect, and such vesting acceleration
provisions will also apply to equity awards made after the Effective Date of
this Agreement except to the extent specifically stated in the applicable award
agreement or in a resolution of the Board of Directors covering those future
awards.  The shares subject to each equity award that vests pursuant to the
vesting acceleration provisions of this Section 4 shall be issued in accordance
with the applicable issuance date provisions of this Section 4, except to the
extent the agreement evidencing such award provides otherwise or to the extent
another issuance date may be required in order to comply with any applicable
requirements of Section 409A of the Code.

 

5.                                       Policies; Procedures; Proprietary
Information and Inventions Agreement.  As an employee of the Company, Employee
will be expected to abide by all of the Company’s policies and procedures,
including (without limitation) the terms of Employee’s existing Proprietary
Information and Inventions Agreement with the Company (which is incorporated
herein by reference), the Insider Trading Policy, the Code of Ethics and the
Employee Handbook.

 

6.                                       At Will Employment.  Notwithstanding
anything to the contrary contained herein, Employee’s employment with the
Company is “at will” and will not be for any specified term, meaning that either
Employee or the Company will be entitled to terminate Employee’s employment at
any time and for any reason, with or without cause or advance notice.  Any
contrary representations that may have been made

 

3

--------------------------------------------------------------------------------


 

to Employee are hereby superseded by the terms set forth in this Agreement. 
This is the full and complete agreement between Employee and the Company on this
subject.  Although Employee’s job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of Employee’s employment may only be changed in an
express written agreement signed by Employee and the Chief Executive Officer of
the Company and approved by the Board of Directors.

 

7.                                       Separation from Service.

 

(a)                                  Termination by Employee.  If Employee
terminates his employment with the Company for any reason other than as a result
of his death or Disability or his resignation for “good reason” (as defined
below), then all the obligations of the Company set forth in this Agreement will
cease, other than the obligation to pay Employee, on his employment termination
date, any earned but unpaid compensation for services rendered through that
termination date and any accrued but unused vacation days as of that termination
date (collectively, the “Accrued Obligations”).  If Employee terminates his
employment with the Company for “good reason” (as defined below) during the
Term, then in addition to Employee’s right to receive the Accrued Obligations,
Employee will, upon Employee’s satisfaction of the Release Condition set forth
in Section 7(b) below, become entitled to the Separation Payment (as defined
below) and the Additional Payments (as defined below), to the same extent as if
Employee’s employment had been terminated by the Company “without cause” (as
defined below) during the Term, and Employee will also be entitled, in
accordance with the applicable provisions of Section 4 above, to the accelerated
vesting of any equity awards Employee holds at the time of such termination. 
Following Employee’s termination of his employment with the Company under this
Section 7(a), Employee will continue to be obligated to comply with the terms of
Employee’s Proprietary Information and Inventions Agreement and the restrictive
covenants set forth in Section 9 below.

 

(b)                                  Termination by the Company.  If Employee’s
employment is terminated by the Company “without cause” (as defined below)
during the Term, then in addition to Employee’s right to receive the Accrued
Obligations, Employee will, upon Employee’s satisfaction of the Release
Condition set forth below in this Section 7(b), become entitled to a cash
separation payment (the “Separation Payment”) in an aggregate amount equal to
two (2) times the base salary at the annual rate in effect for Employee at the
time.  In addition, contingent upon Employee’s satisfaction of the Release
Condition, Employee will be eligible for the following additional separation
payments (the “Additional Payments”):

 

(I)                                    Employee will be eligible for an
additional separation payment in an amount equal to a pro-rated bonus for the
fiscal year in which such involuntary termination occurs.  Such pro-rated bonus
will be determined by multiplying (A) the actual bonus (if any) Employee would
have earned for that fiscal year, based on the level at which the applicable
performance goals for such fiscal year are in fact attained, had Employee
continued in the Company’s employ through the date that bonus award becomes due
and payable by (B) a fraction the numerator of which is the number of whole
months (rounded to the next highest whole month) Employee remained in the
Company’s employ during that fiscal year and the denominator of which is twelve
(12), with such pro-rated bonus (if any) to be paid at the same time and in same
form that the bonus payment for such fiscal year would have been made following
the completion of that fiscal year had Employee remained in the Company’s employ
through the payment date.  However, if such involuntary termination occurs in
the same fiscal year of the Company in which a Change in Control occurs, then
such pro-rated bonus will instead be determined by (1) multiplying
(A) Employee’s target bonus for that fiscal year by (B) a fraction the numerator
of which is the number of whole months (rounded to the next highest whole

 

4

--------------------------------------------------------------------------------


 

month) Employee remained in the Company’s employ during that fiscal year and the
denominator of which is twelve (12) and (2) reducing such amount by any bonus
earned by Employee for the same fiscal year under Section 3 of this Agreement,
with such pro-rated bonus to be paid (in the same form in which the bonus
payment for such fiscal year would have been paid had Employee remained in the
Company’s employ through the payment date) as follows:

 

(i)                                     if such Change in Control occurs on or
before the date of such involuntary termination, then such payment shall be made
on the date on which the first monthly installment of the Separation Payment
(or, in the case of a termination following a Qualifying Change in Control (as
defined below), the lump sum Separation Payment) is paid; or

 

(ii)                                  if such Change in Control occurs after the
date of such involuntary termination, then such payment shall be made on the
later of (x) the third (3rd) business day following the effective date of such
Change in Control or (y) the sixtieth (60th) day following the date of
Employee’s separation from service (as defined below) or, if such sixtieth
(60th) day is not otherwise a business day, then the immediately preceding
business day.

 

(II)                                In addition, if the date of such involuntary
termination occurs after the end of a fiscal year of the Company but prior to
the date in the subsequent fiscal year on which Employee’s bonus for that fiscal
year would have otherwise become due and payable on the basis of the applicable
performance goals attained for that year had Employee continued in employment
with the Company, then the Company will pay Employee an additional separation
payment equal to the bonus that Employee would have received on the basis of the
attained performance goals had Employee remained employed by, and in good
standing with, the Company through the payment date for such bonus, with that
amount to be paid in a lump sum (in the same form in which such bonus payment
would have been paid had Employee remained in the Company’s employ through the
payment date) on the later of (i) the date on which the first monthly
installment of the Separation Payment (or, in the case of a termination
following a Qualifying Change in Control, the lump sum Separation Payment) is
paid to Employee as set forth below in this Section 7(b) or (ii) the date such
bonus would have been paid to Employee pursuant to Section 3 of this Agreement
had Employee continued in the Company’s employ through such payment date.

 

(III)                            In no event shall any such Additional Payment
be made later than the last day of the applicable period necessary to qualify
such Additional Payment for the short-term deferral exception under Code
Section 409A.

 

Payment of the Separation Payment and the Additional Payments (if any) and the
accelerated vesting of Employee’s equity awards under Section 4 will each be
contingent upon the satisfaction of the following requirements (collectively the
“Release Condition”): (i) Employee must execute and deliver to the Company,
within twenty-one (21) days (or forty-five (45) days to the extent such longer
period is required under applicable law) after the effective date of Employee’s
termination of employment, a comprehensive agreement releasing the Company and
its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other related parties from all claims that Employee may have
with respect to such parties relating to Employee’s employment with the Company
and the termination of that employment relationship and containing such other
and additional terms as the Company deems

 

5

--------------------------------------------------------------------------------


 

satisfactory (the “Release”) and (ii) such Release must become effective and
enforceable after the expiration of any applicable revocation period under
federal or state law.

 

Except as provided in the following paragraph, the Separation Payment to which
Employee becomes entitled under this Section 7(b) or under Section 7(a) above
will be payable in a series of twelve (12) successive equal monthly
installments, beginning on the first regular payday for the Company’s salaried
employees, within the sixty (60)-day period following the date of Employee’s
“separation from service” (as defined below) as a result of Employee’s
termination “without cause” (as defined below) or Employee’s resignation for
“good reason” (as defined below), on which Employee’s executed Release is
effective and enforceable in accordance with its terms following the expiration
of the applicable revocation period in effect for that Release.  However, should
such sixty (60)-day period span two taxable years, the first such monthly
installment shall be paid during the portion of that period that occurs in the
second taxable year.  The remaining monthly installments shall be paid on
successive monthly anniversaries of the initial monthly installment hereunder. 
For purposes of Section 409A of the Code, Employee’s right to receive such
Separation Payment shall be deemed a right to receive a series of separate
individual payments and not a right to single payment.

 

If Employee’s employment is terminated by the Company “without cause” (as
defined below) or if Employee terminates his employment with the Company for
“good reason” (as defined below) during the Term and within the twenty-four (24)
month period beginning on the effective date of a Qualifying Change in Control
(as defined below), the Separation Payment to which Employee becomes entitled
under this Section 7(b) or under Section 7(a) above upon Employee’s satisfaction
of the Release Condition will be payable in a single lump-sum payment on the
first regular payday for the Company’s salaried employees, within the sixty
(60)-day period following the date of Employee’s “separation from service” (as
defined below) as a result of Employee’s termination “without cause” (as defined
below) or Employee’s resignation for “good reason” (as defined below), on which
Employee’s executed Release is effective and enforceable in accordance with its
terms following the expiration of the applicable revocation period in effect for
that Release.  However, should such sixty (60)-day period span two taxable
years, then such payment shall be made during the portion of that period that
occurs in the second taxable year.  Any Separation Payment to which Employee
becomes entitled hereunder in connection with a termination following a Change
in Control other than a Qualifying Change in Control will be paid in
installments as set forth in the immediately preceding paragraph of this
Section 7(b).  For purposes of this Agreement, a “Change in Control” shall have
the meaning assigned to such term in the Company’s 2010 Incentive Compensation
Plan (or successor thereto), and a “Qualifying Change in Control” shall mean the
date on which there occurs a “Change in Control” (as defined above) that also
qualifies as: (i) a change in the ownership of the Company, as determined in
accordance with Section 1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a
change in the effective control of the Company, as determined in accordance with
Section 1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.

 

If Employee’s employment is terminated by the Company “without cause” (as
defined below), the Company will have no further obligation to Employee pursuant
to this Agreement other than the Accrued Obligations, the vesting of Employee’s
outstanding equity awards in accordance with the applicable vesting acceleration
provisions of Section 4 above and the obligations of the Company pursuant to
this Section 7(b).

 

If Employee’s employment is terminated by the Company “with cause” (as defined
below), the Company will have no further obligation to Employee under the terms
of this Agreement, other than the Accrued Obligations.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the termination of Employee’s employment by the Company “with
cause” or “without cause,” or by Employee for “good reason” or without “good
reason”, Employee will continue to be obligated to comply with the terms of the
Proprietary Information and Inventions Agreement and will be subject to the
restrictive covenants set forth in Section 9, whether or not Employee becomes
entitled to any severance or separation payments or benefits pursuant to
Section 4 or Section 7 of this Agreement.

 

If any payment or benefit received or to be received by Employee (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then the cash payments provided
to Employee under this Agreement shall first be reduced, with each such payment
to be reduced pro-rata but without any change in the payment date and with the
monthly installments of the Separation Payment (or the lump sum Separation
Payment in the event of a Qualifying Change in Control) to be the first such
cash payments so reduced, and then, if necessary, the accelerated vesting of
Employee’s equity awards pursuant to the provisions of this Agreement shall be
reduced in the same chronological order in which those awards were made, but
only to the extent necessary to assure that Employee receives only the greater
of (i)  the amount of those payments and benefits which would not constitute a
parachute payment under Code Section 280G or (ii)  the amount which yields
Employee the greatest after-tax amount of benefits after taking into account any
Excise Tax imposed on the payments and benefits provided Employee hereunder (or
on any other payments or benefits to which Employee may become entitled in
connection with any change in control or ownership of the Company or the
subsequent termination of Employee’s employment with the Company).

 

(c)                                  Termination by Death or Disability.  If
Employee incurs a “separation from service” (as defined below) as a result of
his death or Disability, the Company will be obligated to pay the Accrued
Obligations to Employee, Employee’s estate or beneficiaries (as the case may be)
on the date of such separation from service or as soon as administratively
practicable thereafter, but in no event later than sixty (60) days after the
date of such separation from service.  In the event of such separation from
service due to Employee’s death or Disability, Employee or Employee’s estate or
beneficiaries, as the case may be, will also be entitled to the accelerated
vesting of Employee’s equity awards as set forth in Section 4(c) above.  The
provisions of this Section 7(c) will not affect or change the rights or benefits
to which Employee is otherwise entitled under the Company’s employee benefit
plans or otherwise.

 

(d)                                  Definitions.

 

For purposes of this Agreement, the following definitions will be in effect:

 

“good reason” means:

 

(i)                         a material reduction in Employee’s base salary
without Employee’s prior written consent;

(ii)                      a material reduction in Employee’s authority, duties
or responsibilities, without Employee’s prior written consent;

(iii)                   a material change in the geographic location at which
Employee must perform services (the parties acknowledge that Employee is
currently required to perform services at 21301 Burbank Boulevard, Woodland
Hills, CA 91367) without Employee’s prior written consent; or

(iv)                  any material un-waived breach by the Company of the terms
of this Agreement; provided however, that with respect to any of the clause
(i) — (iv) events above, Employee will not be deemed to have resigned for good
reason unless (A) Employee provides written notice to the Company of the
existence of the good reason event within ninety (90) days after its

 

7

--------------------------------------------------------------------------------


 

initial occurrence, (B) the Company is provided with thirty (30) days after
receipt of such notice in which to cure such good reason event and (C) Employee
effectively terminates Employee’s employment within one hundred eighty (180)
days following the occurrence of the non-cured clause (i) — (iv) event.

 

“with cause” means Employee’s termination of employment by the Company for any
of the following reasons:

 

(i)                         if Employee is convicted of, or enters a plea of
nolo contendere to, a felony or a misdemeanor involving any act of moral
turpitude;

(ii)                      if Employee commits an act of actual fraud,
embezzlement, theft or similar dishonesty against the Company or any of its
subsidiaries;

(iii)                   if Employee commits any willful misconduct or gross
negligence resulting in material harm to the Company or any of its subsidiaries;
or

(iv)                  if Employee fails, after receipt of detailed written
notice and after receiving a period of at least thirty (30) days following such
notice to cure such failure, to use his reasonable good faith efforts to follow
the reasonable and lawful direction of the Board of Directors and to perform his
obligations hereunder.

 

“without cause” means any reason not within the scope of the definition of the
term “with cause.”

 

“separation from service” means Employee’s cessation of employee status with the
Company by reason of Employee’s death, resignation, dismissal or other
termination event and shall be deemed to occur at such time as the level of bona
fide services Employee is to render as such an employee (or as a non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services Employee rendered as an employee
during the immediately preceding thirty-six (36) months (or such shorter period
of time in which Employee has actually been in employee status with the
Company). Any such determination of Employee’s separation from service shall,
however, be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.

 

(e)                                  Code Section 409A Deferral Period. 
Notwithstanding any provision in this Agreement to the contrary (other than
Section 7(f) below), no payment or distribution under this Agreement which
constitutes an item of deferred compensation under Section 409A of the Code and
becomes payable by reason of Employee’s termination of employment with the
Company will be made to Employee until Employee incurs a separation from service
(as such term is defined above and determined in accordance with Treasury
Regulations issued under Section 409A of the Code) in connection with such
termination of employment.  For purposes of this Agreement, each amount to be
paid or benefit to be provided Employee shall be treated as a separate
identified payment or benefit for purposes of Section 409A of the Code.  In
addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
Employee’s separation from service will be made to Employee prior to the earlier
of (i) the first day of the seventh (7th) month measured from the date of such
separation from service or (ii) the date of Employee’s death, if Employee is
deemed at the time of such separation from service to be a “specified employee”
(as determined pursuant to Code Section 409A and the Treasury Regulations
thereunder) and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  Upon the
expiration of the applicable deferral period, all payments and benefits deferred
pursuant to this Section 7(e) (whether they would have otherwise been payable in
a single sum or in installments in the absence of such deferral) shall be paid
or provided to Employee in a lump sum on the first day of the seventh (7th)
month after the date of Employee’s separation from service or, if earlier, the
first day of the month immediately following

 

8

--------------------------------------------------------------------------------


 

the date the Company receives proof of Employee’s death. Any remaining payments
or benefits due under this Agreement will be paid in accordance with the normal
payment dates specified herein.

 

(f)                                    Provisions Applicable to “Specified
Employee”.  Notwithstanding Section 7(e) above, the following provisions shall
also be applicable to Employee if Employee is a “specified employee” at the time
of Employee’s separation of service:

 

(i)                                     Any payments or benefits which become
due and payable to Employee during the period beginning with the date of
Employee’s separation from service and ending on March 15 of the following
calendar year and otherwise qualify for the short-term deferral exception to
Code Section 409A shall not be subject to the holdback provisions of
Section 7(e) and shall accordingly be paid as and when they become due and
payable under this Agreement in accordance with such short-term deferral
exception to Code Section 409A.

 

(ii)                                  The remaining portion of the payments and
benefits to which Employee becomes entitled under this Agreement, to the extent
they do not in the aggregate exceed the dollar limit described below and are
otherwise scheduled to be paid no later than the last day of the second calendar
year following the calendar year in which Employee’s separation from service
occurs, shall not be subject to the holdback provisions of Section 7(e) and
shall be paid to Employee as they become due and payable under this Agreement. 
For purposes of this subparagraph (ii), the applicable dollar limitation will be
equal to two times the lesser of (i) Employee’s annualized compensation (based
on Employee’s annual rate of pay for the calendar year preceding the calendar
year of Employee’s separation from service, adjusted to reflect any increase
during that calendar year which was expected to continue indefinitely had such
separation from service not occurred) or (ii) the compensation limit under
Section 401(a)(17) of the Code as in effect in the year of such separation from
service.  To the extent the portion of the severance payments and benefits to
which Employee would otherwise be entitled under this Agreement during the
deferral period under Section 7(e) exceeds the foregoing dollar limitation, such
excess shall be paid in a lump sum upon the expiration of that deferral period,
in accordance with the deferred payment provisions of Section 7(e), and the
remaining severance payments and benefits (if any) shall be paid in accordance
with the normal payment dates specified for them herein.

 

8.                                       Withholding Taxes.  All forms of
compensation payable pursuant to the terms this Agreement, whether payable in
cash, shares of the Company’s common stock or other property, are subject to
reduction to reflect the applicable withholding and payroll taxes.

 

9.                                       Restrictive Covenants.  Until one
(1) year after the termination of Employee’s employment with the Company,
Employee will not, directly or indirectly, solicit or recruit for employment,
any person or persons who are employed by Company or any of its subsidiaries or
affiliates, or who were so employed at any time within a period of twelve (12)
months immediately prior to the date Employee’s employment terminated, or
otherwise interfere with the relationship between any such person and the
Company; nor will Employee assist anyone else in recruiting any such employee to
work for another company or business or discuss with any such person his or her
leaving the employ of the Company or engaging in a business activity in
competition with the Company.

 

10.                                 Deferred Compensation Programs.  Any
compensation deferred by Employee pursuant to one or more non-qualified deferred
compensation plans or arrangements of the Company subject to Section 409A of the
Code and not otherwise expressly addressed by the terms of this Agreement, shall
be paid at such time and in such form of payment as set forth in each applicable
plan or arrangement governing the payment of any such deferred amounts.

 

9

--------------------------------------------------------------------------------


 

11.                                 Clawback.  Any amounts paid or payable to
Employee pursuant to this Agreement or the Company’s equity or compensation
plans shall be subject to recovery or clawback to the extent required by any
applicable law or any applicable securities exchange listing standards.

 

12.                                 Entire Agreement/Construction of Terms.

 

(a)                                  This Agreement, together with the
Proprietary Information and Inventions Agreement between Employee and the
Company, any Company handbooks and policies in effect from time to time and the
applicable stock plans and agreements evidencing the equity awards made to
Employee from time to time during Employee’s period of employment, contains all
of the terms of Employee’s employment with the Company and supersedes any prior
understandings or agreements, whether oral or written, between Employee and the
Company.

 

(b)                                  If any provision of this Agreement is held
by an arbitrator or a court of competent jurisdiction to conflict with any
federal, state or local law, or to be otherwise invalid or unenforceable, such
provision shall be construed or modified in a manner so as to maximize its
enforceability while giving the greatest effect as possible to the intent of the
parties.  To the extent any provision cannot be construed or modified to be
enforceable, such provision will be deemed to be eliminated from this Agreement
and of no force or effect, and the remainder of this Agreement will otherwise
remain in full force and effect and be construed as if such portion had not been
included in this Agreement.

 

(c)                                  This Agreement is not assignable by
Employee.  This Agreement may be assigned by the Company to its subsidiaries or
to successors in interest to the Company or its lines of business.

 

(d)                                  The severance payments and benefits under
this Agreement are intended, where possible, to comply with the “short term
deferral exception” and the “involuntary separation pay exception” to Code
Section 409A. Accordingly, the provisions of this Agreement applicable to the
Separation Payment and the accelerated vesting of Employee’s equity awards and
the issuance of shares of the Company’s common stock thereunder and the
determination of Employee’s separation from service due to termination of
Employee’s employment without cause or Employee’s resignation for good reason
shall be applied, construed and administered so that those payments and benefits
qualify for one or both of those exceptions, to the maximum extent allowable. 
However, to the extent any payment or benefit to which Employee becomes entitled
under this Agreement is deemed to constitute an item of deferred compensation
subject to the requirements of Code Section 409A, the provisions of this
Agreement applicable to that payment or benefit shall be applied, construed and
administered so that such payment or benefit is made or provided in compliance
with the applicable requirements of Code Section 409A.  In addition, should
there arise any ambiguity as to whether any other provisions of this Agreement
would contravene one or more applicable requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder, such provisions shall be
interpreted, administered and applied in a manner that complies with the
applicable requirements of Code Section 409A and the Treasury Regulations
thereunder.

 

13.                                 Amendment and Governing Law.  This Agreement
may not be amended or modified except by an express written agreement signed by
Employee and the Chief Executive Officer of the Company and approved by the
Board of Directors.  The terms of this Agreement and the resolution of any
disputes will be governed by California law, and venue for any disputes will be
in Los Angeles, California.

 

14.                                 Surviving Provisions.  Following any
termination or expiration of this Agreement, Sections 5, 6, 7(e), 7(f), 8, 9,
10, 11, 12, 13 and 14 will survive, and, if Employee’s employment with the
Company continues thereafter, Employee’s employment with the Company will
continue to be “at will”.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date stated in the opening paragraph.

 

 

 

/s/ Paul E. Jordan

 

PAUL E. JORDAN

 

 

 

 

 

 

 

Date signed: January 21, 2011

 

 

 

 

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

Mark R. Goldston

 

 

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

Date signed: February 7, 2011

 

11

--------------------------------------------------------------------------------
